Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 115'08/18 Page 1 of 10 Page|D 112
Filing # 7 8945813 E-Filed 10/05/2018 02:14:46 PM

lIN THE CIRCUIT COUR.T OF THE
FOURTH JUDICIAL CIRCUIT IN AND
FOR DUVAL COUNTY, FLORIDA
CASE NO.: 2018-CA-004044
DIVISION: CV-C

IAN EARL MURRAY,

Plaintiff,
vs.

THE CITY OF JACKSONVILLE, a
political

subdivision of the State of Plorida; JOHN
RUTHERPORD, in his official capacity as
The Shcriff of Duval County, Florida; M]KE
W]LLIAMS, in his official capacity as the
Sherift` of Duval County, Florida; and,

M.K. SIMPSON,

Dcfendants.
/

AMENDED COMPLAINT

COM.ES NOW the PlaintiH`, lAN EARL MURRAY, and herewith sues the Defendants,
THE CITY OF JACKSONVILLE, a political subdivision of the State of Florida; JOHN
RU'IHERFORD, in his former official capacity as 'I'he Sheriff of Duval County, Florida; MIKE
W[LLIAMS, in his present official capacity as the Sherif]" of Duval County, Florida; and, M.K.
SIMPSON, an individual, and says:

1. 'I`his is an action at law for damages in excess of 315,000.00, exclusive of interest,
attorneys’ fees and costs.

2. At all times material hereto, the Plaintiff, IAN EARL MURRAY, was and is a

resident of Jacksonville, Duval County, Floricla (hereinafter “Murray” or “Plaintili”).

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK 10/08/2018 02:49:40 PM

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 2 of 10 Page|D 113

3. Defendant City of Jacksonville (hereinafter “COJ”) is a political subdivision of
the State of Florida and at all times material was responsible for its agents and employees, which
includes the Jacksonville Shcriti` Ofiice (hereinaher “JSO”) as well as the JSO’s agents and
employees. COJ, JSO, along with their agents and employees, at all times material, were acting
under color of state law.

4. At all times material, Defendant John Rutherford (hereinafter “Rutherford”), in
his former official capacity as Sheriff of the consolidated City of Jacksonville and Duval County,
Florida, was responsible for the supervision, training, instruction, discipline, control, and conduct
of police officers, agents, and employees of JSO.

5. Defendant, Mike Williams (hereinaiier “Williams”), is named in his official
capacity as the successor of Rutherford, as the current Shen'ff of the consolidated City of
Jacksonville and Duval County, Florida.

6. Ruthcrford and Williams, were and are, respectfully Florida Constitutional
Ofiicers, at all times material, and acted under color of state law.

7. M.K. Simpson (hereinafter “Simpson”), at all times material, was a deputy sheriff
and an officer with JSO, acting in his capacity as an agent, servant and employee of JSO, and
was acting under the direction and control of COJ, and pursuant to either the official policy, or
the custom and practice, of JSO.

8. On June 27, 2014, Simpson submitted an Aiiidavit, which document was sworn
to by him and under oath, for and in support of an Arrest Warrant for Murray (“Affidavit”),
swearing he did believe Murray did commit Grand Theii and Official Misconduct as a Public

Servant, alleging criminal conduct by Murray.

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 3 of 10 Page|D 114

9. According to the Affidavit, Murray, a Corrcctions Officer and an employee of
JSO, submitted military leave requests for the dates of 03/14/2013 - 03/15/2013 and for
ll/lS/IS, while not having military orders for the referenced dates. As a result, Simpson
claimed Murray received $788.61 from COJ (pay and benefits) for three working days due to
fraudulent or non-existent military leave requests.

lO. 'I`he information in Simpson’s AHidavit was incorrect, incomplete, false and
unsupported by fact.

ll. Simpson failed to properly and fully investigate the allegations of the Affidavit
against Murray before providing the sworn testimony in his Affidavit, which was incorrect and
incomplete Accordingly there was no Probably Cause to support an Arrest Warrant for Murray.

12. A reasonable investigation would have allowed Simpson to determine the military
leave requests submitted by Murray were supported by military orders for the referenced dates.

l3. Upon review of the Affidavit, an Arrest Warrant was signed and issued by a
Judge for the arrest of Murray (“Arrest Warrant”) and on that same date, June 27, 2014, Murray
was arrested by Simpson and booked into the Duval County Jail, whereupon Murray was
deprived of his constitutional rights as set forth hereunder, including his liberty.

14. At the time Simpson signed the AHidavit, he knew or should have known the
information was untrue, incomplete and inaccurate, but swore to the truthfulness of same in
disregard of the liberty and the full panoply of the constitutional rights ofMurray.

15. Plaintiff has retained the undersigned counsel to represent him in this action and
has agreed to pay a reasonable attomeys’ fees and costs related to said representation

16. Plaintill` has complied with all conditions precedent to filing this action, including

but not limited to complying with the pre-suit statutory notice requirements in Section 768.28,

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 4 of 10 Page|D 115

Florida Statutes, and Jacksonville Municipal Ordinanccs §112.203 and §112.204, by providing
required pre-notice to the Flon'da Department of Financial Services and the City of Jacksonville.

l7. Specifically, on June 16, 2017 Counsel for the Plaintiff, pursuant to Florida
Statutc §768.28, sent by certified mail the requisite pre-suit notice to the Mayor of Jacksonville,
Lenny Curry, the General Counsel for Jacksonville, Jason Gabriel, the Jacksonville Sheriff, Mike
Williams, and the Chief Financial Officer for the State of Florida Jef}` Atwater. A copy of this
pre-suit notice is attached as Plaintiff’s Exhibit l.

18. Plaintifi` demands a trial by jury on all issues so triable.

COUNT l: FALSE ARREST
(As to Simpson)

19. Plaintiff re-alleges and incorporates herein his allegations in Paragraphs l through
18, above, as if fully set forth herein.

20. Murray was falsely arrested on June 27, 2014, pursuant to the Arrest Warrant
issued in reliance upon the knowingly incomplete and knowingly inaccurate allegations in
Simpson’s Afiidavit.

21 . At the material times, Simpson was acting under color of Plorida state law.

22. Prior to executing the Aflidavit, and before accusing Murray, Simpson failed to
take required and necessary steps to properly investigate whether one or more crimes had been
committed by Murray.

23. The allegations in Simpson’s Aftidavit were false and misleading, and Simpson
knew or should have known those statements were false and misleading 'I`here was no probable
cause or other lawful authority to believe Murray had committed the stated criminal offenses,

and a thorough investigation was not conducted by Simpson.

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 5 of 10 Page|D 116

24. Simpson’s actions were the direct and proximate cause of Murray’s false arrest,
on an Arrest Warrant signed and entered by a Judge based upon misleading and false statements

25. Simpson willfully, callously and knowingly disregarded the clearly established
rights of the Plaintiff by providing false information on the Affidavit to deprive the Plaintiff of
his constitutional rights,

26. Murray’s false arrest resulted in a deprivation of his rights, and Murray has
incurred monetary and non-monetary damages, including but not limited to damages resulting
from him being the subject of a public scandal with great humiliation and anguish and payment
of attorneys’ fees and costs, among other monetary damages,

WHEREFORE, Plaintiff, IAN EARL MURRAY, respectfully requests a trial by jury on
all issues and hereby requests this Honorable Court to enterjudgment for actual damages and all
other damages allowable under the laws of the United States or the State of Florida Law, against
the Defendant, M.K. SIMPSON, as well as an award for pre-judgment interest on all liquidated
damages, costs, and such other relief as this Court shall deem just and proper.

COUNT II: FALSE IMPRISONMENT
(As to Simpson)

27. Plaintiff re-alleges and incorporates herein his allegations in Paragraphs l through
l8, above, as if fully set forth herein.

28. Munay was falsely imprisoned on June 27, 2014, pursuant to the Arrest Warrant
issued in reliance upon the knowingly incomplete and knowingly inaccurate allegations in
Simpson’s Affidavit.

29. At all material times, Simpson was acting under color of Florida state law.

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 6 of 10 Page|D 117

30. Prior to executing the Aftidavit, and before accusing Murray, Simpson failed to
take required and necessary steps to properly investigate whether one or more crimes had been
committed by Murray.

31. 'l'hc allegations in Simpson’s Affidavit were false and misleading, and Simpson
knew or should have known those statements were false and misleading 'I`here was no probable
cause or other lawful authority to believe Murray had committed the stated criminal offenses,
and a thorough investigation was not conducted by Simpson.

32. Simpson’s actions were the direct and proximate cause of Murray’s false
imprisonment on an Arrest Warrant signed and entered by a Judge based upon misleading and
false statements

33. Simpson willfully, callously and knowingly disregarded the clearly established
rights of the Plaintiff by providing incomplete and false information on the Affrdavit to deprive
the Plaintiff of his constitutional rights, as a result of the Arrest Warrant having been signed and
issued without the requisite Probable Cause.

34. Murray’s false imprisonment resulted in a deprivation of his rights, and Murray
has incurred monetary and non-monetary damages, including but not limited to damages
resulting from him being the subject of a public scandal with great humiliation and anguish and
payment ofattorneys’ fees and costs, among other monetary damages

WHEREFORE, Plaintill`, IAN EARL MURRAY, respectfully requests a trial by jury on
all issues and hereby requests this Honorable Court to enter judgment for actual damages and all
other damages allowable under the laws of the United States or the State of Florida Law, against
the Defendant, M.K. SIMPSON, as well as an award for pre-judgment interest on all liquidated

damages, costs, and such other relief as this Court shall deem just and proper.

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 7 of 10 Page|D 118

COUNT IlI: FALSE ARREST
(As to COJ, RUTHERFORD and WILLIAMS)

35 . Plaintiff re-alleges and incorporates herein his allegations in Paragraphs l through
18, above, as if fully set forth herein.

36. COJ has, and had, a duty to train, supervise and control JSO, Rutherford, and all
police officers, agents, and employees of COJ and JSO to ensure conduct and actions taken were
in conformity with the United States Constitution and all orders, rules, instructions, and
regulations promulgated by COJ and JSO.

37. Rutherford had a duty, and Williams has a duty, to train JSO’s police officers,
agents, and employees to ensure conduct and actions taken are in conformity with the United
States Constitution and all orders, rules, instructions, and regulations promulgated by JSO.

38. Rutherford, his agents and employees, acting within the color of Florida state law,
trained officers and implemented policies, practices and customs that resulted in the false arrest
of Murray.

39. Rutherford failed to properly train Simpson to investigate criminal activity and
failed to properly supervise Simpson to confirm compliance with basic investigative standards

40. Rutherford’s failure to properly train and supervise Simpson, as well as other
officers of JSO, caused Simpson to execute an Affrdavit containing false and misleading
statements, resulting in the Arrest Warrant and false arrest of Murray on June 27, 2014.

41. Rutherford’s actions were the direct and proximate cause of Murray’s false arrest,
on an Arrest Warrant signed and entered by a Judge based upon misleading and false statements

42. Murray’s false arrest resulted in a deprivation of his rights, and Murray has

incurred monetary and non-monetary damages, including but not limited to damages resulting

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 8 of 10 Page|D 119

from him being the subject of a public scandal with great humiliation and anguish, and payment
of attomeys’ fees and costs, among other monetary damages,

WHEREFORE, Plaintiff, IAN EARL MURRAY, respectfully requests a trial by jury on
all issues and hereby requests this l-Ionorable Court to enter judgment for actual damages and all
other damages allowable under the laws of the United States or the State of Florida Law, against
THE CITY Ol" JACKSONVILLE, a political subdivision of the State of Florida; JOI~lN
RUTHERFORD, in his official capacity as The Sheriff of Duval County, Florida MIKE
WILLIAMS, in his official capacity as the Sheriff of Duval County, Florida, as well as an award
for pre-judgment interest on all liquidated damages, costs, and such other relief as this Court

shall deem just and proper.

COUNT IV: FALSE IMPRISONMENT
(As to COJ, RUTHERFORD and WILLIAMS)

43. Plaintiff re-alleges and incorporates herein his allegations in Paragraphs l through
lS, above, as if fully set forth herein.

44. COJ has, and had a duty to train, supervise and control JSO, Rutherford, and all
police officers, agents, and employees of COJ and JSO to ensure conduct and actions taken were
in confomtity with the United States Constitution and all orders, rules, instructions, and
regulations promulgated by COJ and JSO.

45. Rutherford had a duty, and Williams has a duty, to train JSO’s police officers,
agents, and employees to ensure conduct and actions taken are in conformity with the United
States Constitution and all orders, rules, instructions, and regulations promulgated by JSO.

46. Rutherford, his agents and employees, acting within the color of Florida state law,
trained oHicers and implemented policies, practices and customs that resulted in the false

imprisonment of Murray.

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 9 of 10 Page|D 120

47. Rutherford failed to properly train Simpson to investigate criminal activity and
failed to properly supervise Simpson to confirm compliance with basic investigative standards

48. Rutherford’s failure to properly train and supervise Simpson, as well as other
officers of JSO, caused Simpson to execute an Affldavit containing false and misleading
statements, resulting in the Arrest Warrant, the arrest of Murray on June 27, 2014 and the
resulting false imprisonment

49. Rutherford’s actions were the direct and proximate cause of Murray’s false
imprisonment, on an Arrest Warrant signed and entered by a Judge based upon misleading and
false statements

50. Munay’s false imprisonment resulted in a deprivation of his rights, and Murray
has incurred monetary and non-monetary damages, including but not limited to damages
resulting from him being the subject of a public scandal with great humiliation and anguish, and
payment of attomeys’ fees and costs, among other monetary damages,

WI-IEREFORE, Plaintiff, IAN EARL MURRAY, respectfully requests a trial by jury on
all issues and hereby requests this Honorable Court to enter judgment for actual damages and all
other damages allowable under the laws of the United States or the State of Florida Law, against
the THE CITY OF JACKSONVILLE, a political subdivision of the State of Florida; JOI-IN
RUTHERFORD, in his official capacity as The Sheriff of Duval County, Florida MIKE
WILLIAMS, in his official capacity as the Sheriff of Duval County, Florida, as well as an award
for pre-judgment interest on all liquidated damages, costs, and such other relief as this Court
shall deem just and proper.

DATED, this 5"‘ day of October, 2018, at Jacksonville, Duval County, Florida.

By: /s/ Matthew I. Lufrano

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2 Filed 11/08/18 Page 10 of 10 Page|D 121

Matthew l. Lufrano
Fla. Bar # 0069675
Atlorney for the Plaimrjf

Primary E-Mail: matthew@johnsonandlufrano.com

Sccondary E-Mail: diana@johnsonandlufrano.com
Johnson and I..ufrano, P.A.

1010 East Adams Street, Suite 205
Jacksonville, Florida 32202
Phone: (904) 513-3905

Fax: (904) 212-0691

10

